                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SABRINA ANETTE LEARSON,             )
                                    )
                 Plaintiff,         )
                                    )
     v.                             )              1:19CV878
                                    )
ANDREW SAUL,                        )
Commissioner of Social              )
Security,                           )
                                    )
                 Defendant.         )


               MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Sabrina Anette Learson, brought this action pro se

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of the Commissioner of Social Security

(the “Commissioner”) denying her claim for Disability Insurance

Benefits (“DIB”) under Title II of the Act.       (See Docket Entry 2.)

Defendant has filed the certified administrative record (Docket

Entry 11 (cited herein as “Tr. __”)), and both parties have moved

for judgment (Docket Entries 13, 14; see also Docket Entry 15

(Defendant’s Memorandum)).     For the reasons that follow, the Court

should enter judgment for Defendant.

                         I. PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

June 12, 2014.     (Tr. 312-13.)     Upon denial of that application

initially (Tr. 196-210, 228-31) and on reconsideration (Tr. 211-27,

233-36), Plaintiff filed a request for a hearing de novo before an




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 1 of 47
Administrative Law Judge (“ALJ”) (Tr. 237-39).          At the hearing,

which Plaintiff, her non-attorney representative, and a vocational

expert (“VE”) attended, Plaintiff amended her onset date to June

13, 2013.    (Tr. 409.)     The ALJ subsequently issued a decision

finding Plaintiff did not qualify as disabled under the Act from

her amended onset date of June 13, 2013, through the date she last

remained insured for DIB, June 30, 2015.        (Tr. 35-51.)

     Plaintiff requested review of the ALJ’s decision with the

Appeals Council (Tr. 303-06, 450-54) and, on June 1, 2017, the

Appeals Council issued a “Notice of Appeals Council Action,”

informing Plaintiff that it had granted Plaintiff’s request for

review (Tr. 307-11).    In that Notice, the Appeals Council advised

Plaintiff that 1) “[t]he hearing decision . . . inaccurately stated

that the date [Plaintiff] w[as] last insured for [DIB] was June 30,

2015 (Finding 1)” but that Plaintiff’s “certified earnings record

show[ed] that [Plaintiff] w[as] actually insured . . . through

September 30, 2015” (Tr. 308), 2) “[t]he Appeals Council [wa]s

satisfied that the [ALJ] considered the . . . evidence that related

to the period after June 2015” (id.), 3) “the Appeals Council

propose[d] to update the Listing 12.04 and Listing 12.06 paragraph

B criteria findings made in the hearing decision” to comply with

regulatory changes that went into effect on January 17, 2017, after

the ALJ’s decision, see Revised Medical Criteria for Evaluating

Mental Disorders, 81 Fed. Reg. 66137 (Sept. 26, 2016) (id.), and 4)


                                    2




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 2 of 47
“[t]he Council further propose[d] to adopt the remaining findings

in the hearing decision . . . and find that [Plaintiff] ha[d] not

been under a disability at any time from June 13, 2013, . . .

through September 30, 2015” (Tr. 309).              The Appeals Council’s

Notice further advised that Plaintiff had 30 days from the date of

the Notice to submit “a statement about the facts and the law . . .

or additional evidence” meeting the Council’s standards for new

evidence as stated in the Notice.           (Id.)    Plaintiff submitted a

statement and additional evidence (Tr. 99-195, 436-45), her non-

attorney representative sent in a letter brief (Tr. 446-49), “and

the Appeals Council considered them” (Tr. 22).1          On August 4, 2017,

the Appeals Council issued a “Notice of Appeals Council Decision

Unfavorable” (Tr. 19-21), enclosing a Decision (in accord with its

earlier Notice of proposed action) that Plaintiff did not qualify

as disabled under the Act from June 13, 2013, to September 30, 2015

(Tr. 22-28), and advising Plaintiff that “[t]he enclosed decision

[wa]s the final decision of the Commissioner” (Tr. 19).

      On October 4, 2017, Charles E. Binder (an attorney at the same

firm as Plaintiff’s non-attorney representative) faxed a request to

the Appeals Council for a 60-day extension of time for Plaintiff to

file an action for judicial review (Tr. 8-13), premised upon the


      1
        The Appeals Council found a portion of Plaintiff’s additional evidence
“not relevant to a claim for disability” (Tr. 22), some of that “evidence d[id]
not show a reasonable probability that it would change the outcome of the
decision” (Tr. 22-23), and the remainder of that “evidence d[id] not relate to
the period at issue” in the ALJ’s decision (Tr. 23). As a result, the Appeals
Council “did not consider and exhibit th[at] evidence.” (Tr. 22, 23.)

                                      3




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 3 of 47
attorney’s inability, “despite [his firm’s] diligent attempts by

telephone and regular mail, . . . to reach [Plaintiff] to discuss

the option of appealing [her] claim in federal court” (Tr. 8, 12).

On December 6, 2017, the Appeals Council issued a letter extending

the time for Plaintiff to file a civil action for 30 days from the

date    Plaintiff    received   a    copy   of   the    letter   (Tr.   5-6)   and

informing Plaintiff that the Appeals Council would “assume that

[Plaintiff] received th[e] letter 5 days after the date on [the

letter] unless [she] show[ed] [the Appeals Council] that [she] did

not receive it within the 5-day period” (Tr. 5).

       Plaintiff, proceeding pro se, filed a complaint in this Court

on April 27, 2018, see Learson v. Berryhill, No. 1:18CV348, Docket

Entry 2 (M.D.N.C. Apr. 27, 2018); however, Plaintiff failed to

answer the question on the form complaint asking her the date on

which she “receive[d] notice that the Commissioner’s decision was

final,” which “[wa]s likely the date on which [she] received notice

from the . . . Appeals Council that [her] appeal was denied,” id.

at 3 (italics omitted).             The Commissioner filed a “Motion to

Dismiss Plaintiff’s Complaint” and a Brief in support on grounds of

untimeliness, see Learson, Docket Entries 9, 10 (M.D.N.C. July 3,

2018), after which the Clerk of Court sent Plaintiff a notice under

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), of her right to

respond to the Commissioner’s Motion to Dismiss, see Learson,

Docket Entry 11 (M.D.N.C. July 5, 2018).               Plaintiff did not file a


                                        4




       Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 4 of 47
response.   See id., Docket Entries dated July 3, 2018, to Oct. 1,

2018.   On October 1, 2018, the undersigned recommended conversion

of the Commissioner’s Motion to Dismiss to a motion for summary

judgment due to the Commissioner’s reliance on documents outside of

the pleadings, see Learson v. Berryhill, No. 1:18CV348, 2018 WL

4717973, at *3 (M.D.N.C. Oct. 1, 2018) (unpublished), and further

recommended dismissal of the action on grounds of untimeliness

“without prejudice to Plaintiff’s right to file a new action if she

receive[d] a second extension of the statute of limitations from

the Commissioner,” id. at *5.       Plaintiff did not file objections

to the Recommendation, see Learson, Docket Entries dated Oct. 1,

2018, to Oct. 25, 2018, and the Court dismissed the action without

prejudice, see id., Docket Entry 14 (M.D.N.C. Oct. 25, 2018)

(Biggs, J.).

     On May 24, 2019, Plaintiff wrote to the Appeals Council

seeking a second extension of time to file a civil action in this

Court challenging the Commissioner’s denial of DIB.           (Tr. 2-4.)

The Appeals Council granted Plaintiff’s request and extended the

time for her to file a civil action in this Court for 30 days from

the date on the letter (August 5, 2019).       (Tr. 1.)   Plaintiff then

filed the instant Complaint on August 29, 2019.        (Docket Entry 2.)

     In the final decision of the Commissioner in this matter, the

Appeals Council made the following findings:

     1.   [Plaintiff] met the special earnings requirements of
     the Act on June 13, 2013, the date [Plaintiff] stated she

                                    5




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 5 of 47
became unable to work, and met them through September 30,
2015.

[Plaintiff] has not engaged          in   substantial   gainful
activity since June 13, 2013.

2.   [Plaintiff] has the following severe impairments:
lumbar degenerative disc disease, bilateral degenerative
osteoarthritis of the knees, obesity, depression,
anxiety, and attention-deficit-hyperactivity disorder
[(“ADHD”)], but does not have an impairment or
combination of impairments which is listed in, or which
is medically equal to an impairment listed in 20 CFR Part
404, Subpart P, Appendix 1.

3.   [Plaintiff]’s combination of impairments results in
the following limitations on her ability to perform work-
related activities: sedentary, unskilled work except that
[Plaintiff] cannot push or pull on leg controls, walk on
slippery or uneven terrain, and climb ropes, ladders, or
scaffolds; unable to handle dangerous balancing such as
on beams; occasionally climb ramps and stairs with a
handrail, stoop, kneel, crouch, and crawl; must avoid
exposure to hazards such as unprotected heights and
dangerous, unshielded machinery; can perform simple,
routine, repetitive tasks in a static environment with
infrequent changes; is capable of occasional, superficial
interaction with coworkers and supervisors, and rare,
meaning less than 5% of the day, and superficial
interaction with the public.

4.   [Plaintiff]’s alleged symptoms are not consistent
with and supported by the evidence of record for the
reasons identified in the body of this decision.

5.   [Plaintiff] is unable to perform past relevant work
as a packager, route sales representative, substitute
teacher, special education teacher and truck driver.

. . .

7.   If [Plaintiff] had the capacity to perform the full
range of the sedentary exertional level, 20 CFR 404.1569
and Rule 201.21, Table No. 1 of 20 CFR Part 404, Subpart
P, Appendix 2, would direct a conclusion of not disabled.
Although [Plaintiff]’s exertional and nonexertional
impairments do not allow her to perform the full range of
the sedentary exertional level, using the above-cited

                                6




Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 6 of 47
     Rule as a framework for decisionmaking, there are a
     significant number of jobs in the national economy, which
     she could perform, including: addresser, [Dictionary of
     Occupational Titles (“DOT”)] number 209.587-010; eye
     glass polisher, [DOT] number 713.684-038; and charge
     account clerk, [DOT] number 205.367-014.

     8.   [Plaintiff] is not disabled as defined in the . . .
     Act at any time from June 13, 2013, the [amended] alleged
     onset date, through September 30, 2015, [Plaintiff]’s
     date last insured.

(Tr. 24-25.)

                           II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).         However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”   Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                      A.   Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).             Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by   substantial     evidence   and   were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).             “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”        Hunter v. Sullivan,


                                     7




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 7 of 47
993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).       “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).         “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is substantial evidence.”          Hunter, 993 F.2d at 34 (internal

quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to    re-weigh   conflicting    evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”       Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the   responsibility    for    that   decision   falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),


                                     8




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 8 of 47
and that, in this context, “disability” means the “‘inability to

engage    in    any    substantial          gainful     activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.      §    423(d)(1)(A)).2          “To     regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”                Id.         “These   regulations     establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”      Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]         past   work       or    (5)   any   other   work.”     Albright     v.



      2
        The Act “comprises two disability benefits programs. [DIB] provides
benefits to disabled persons who have contributed to the program while employed.
The Supplemental Security Income Program provides benefits to indigent disabled
persons. The statutory definitions and the regulations . . . for determining
disability governing these two programs are, in all aspects relevant here,
substantively identical.”     Craig, 76 F.3d at 589 n.1 (internal citations
omitted).

                                                  9




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 9 of 47
Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th

Cir. 1999).3    A finding adverse to the claimant at any of several

points in the SEP forecloses an award and ends the inquiry.                For

example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”          Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant         work; if so, the claimant does

not qualify as disabled.         See id. at 179-80.        However, if the

      3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      10




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 10 of 47
claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both        [the   claimant’s   RFC]   and   [the   claimant’s]    vocational

capabilities (age, education, and past work experience) to adjust

to a new job.”         Hall, 658 F.2d at 264-65.     If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

                           B.   Assignments of Error

        Plaintiff asserts that the Court should overturn the Appeals

Council’s finding of no disability on these grounds:

        1) “[t]he ALJ erred in not properly reviewing [Plaintiff]’s

medical records for evidence that meets or equals the listed

impairments” (Docket Entry 13 at 6 (bold font and single-spacing

omitted));

        2) “[t]he ALJ erred by utilizing evidence that proceeded [sic]

the onset of [Plaintiff]’s disability” (id. at 7 (bold font and

single-spacing omitted));


        5
        A claimant thus can establish disability via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       11




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 11 of 47
      3) “[t]he ALJ assigned inappropriate weight to physician

opinions and evidence” (id. at 8 (bold font and single-spacing

omitted));

      4) “[t]he ALJ erred in his evaluation of medical evidence and

his recall of hearing testimony” (id. at 9 (bold font and single-

spacing omitted));

      5) “[t]he ALJ erred in not fully developing the record for

[Plaintiff]’s mental health impairments” (id. at 10 (bold font and

single-spacing omitted)); and

      6) “[t]he ALJ questioned [Plaintiff]’s credibility in regards

to   the   symptoms   of   her   impairments    and   disregarded     relevant

evidence” (id. at 11 (bold font and single-spacing omitted)).6

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (See Docket Entry 15 at 15-27.)

                           1. Listings Analysis

      In Plaintiff’s first assignment of error, she maintains that

“[t]he ALJ erred in not properly reviewing [Plaintiff]’s medical

records for evidence that meets or equals the listed impairments.”

(Docket Entry 13 at 6 (bold font and single-spacing omitted).)               In

particular, Plaintiff contends that the ALJ should have found that


      6
        Although Plaintiff’s issues on review attribute error solely to the ALJ
(see Docket Entry 13 at 6-11), the Appeals Council issued the Commissioner’s
final decision in this matter (see Tr. 22-28). In so doing, the Appeals Council
adopted all of the ALJ’s findings (except those regarding the date last insured)
and updated the ALJ’s paragraph B criteria findings regarding listings 12.04 and
12.06. (See Tr. 24.) Accordingly, this Recommendation will refer to the ALJ
when discussing Plaintiff’s assignments of error unless the discussion involves
the paragraph B criteria of Listings 12.04 and 12.06.

                                      12




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 12 of 47
her knee impairment met the requirements of Listing 1.02 (“Major

dysfunction of a joint”).         (Id. (referencing 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 1.02).)        Plaintiff further faults the ALJ for

“substitut[ing] his own expertise against that of a treating

physician” by discounting the opinions of treating psychiatrist Dr.

Ajay       Veeragandham   and   treating     counselor     Tara   Russian     in

determining whether Plaintiff’s mental impairments met or equaled

the requirements of Listings 12.04 (“Depressive, bipolar, and

related disorders”) and 12.06 (“Anxiety and obsessive-compulsive

disorders”).      (Id. at 6-7 (citing Balsamo v. Chater, 142 F.3d 75,

81 (2d Cir. 1998), Tr. 819-28, and referencing 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, §§ 12.04, 12.06).)               Those contentions fall

short.7

       “Under Step 3, the [SSA’s SEP] regulation states that a

claimant will be found disabled if he or she has an impairment that

‘meets or equals one of [the] listings in appendix 1 of [20 C.F.R.

Pt. 404, Subpt. P] and meets the duration requirement.’”                Radford

v. Colvin, 734 F.3d 288, 293 (4th Cir. 2013) (quoting 20 C.F.R.

§ 404.1520(a)(4)(iii)) (internal bracketed numbers omitted).                “The


       7
        Plaintiff challenges the ALJ’s omission of Plaintiff’s “herniated nucleus
pulposus, spinal stenosis, and degenerative joint disease of the knees with
complete collapse” from the ALJ’s step two severity determination and step three
listings analysis. (Docket Entry 13 at 6.) That argument fails because the ALJ
acknowledged that Plaintiff had significant spine and knee impairments by finding
that she suffered from severe “lumbar degenerative disc disease” and “bilateral
degenerative osteoarthritis of the knees.” (Tr. 41.) Moreover, in the portion
of the decision in which the ALJ discussed the RFC, he expressly discussed that
“imaging revealed degenerative disc disease in [Plaintiff’s] lumbar spine with
disc protrusion, and osteoarthritis in both of her knees.” (Tr. 45 (citing,
inter alia, Tr. 667, 671-72, 692-93).)

                                       13




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 13 of 47
listings set out at 20 CFR [P]t. 404, [S]ubpt. P, App[’x] 1, are

descriptions        of     various   physical    and   mental   illnesses    and

abnormalities, most of which are categorized by the body system

they affect.         Each impairment is defined in terms of several

specific medical signs, symptoms, or laboratory test results.”

Sullivan v. Zebley, 493 U.S. 521, 529-30 (1990) (internal footnote

and parentheticals omitted).            “In order to satisfy a listing and

qualify for benefits, a person must meet all of the medical

criteria in a particular listing.”                Bennett, 917 F.2d at 160

(citing Zebley, 493 U.S. at 530, and 20 C.F.R. § 404.1526(a)); see

also Zebley, 493 U.S. at 530 (“An impairment that manifests only

some of those criteria [in a listing], no matter how severely, does

not qualify.”).

a.      Listing 1.02A8

        To meet the requirements of Listing 1.02A, a claimant must

show “gross anatomical deformity (e.g., subluxation, contracture,

bony or fibrous ankylosis, instability) and chronic joint pain and

stiffness with signs of limitation of motion or other abnormal

motion . . ., and findings on appropriate medically acceptable

imaging of joint space narrowing, bony destruction, or ankylosis”

involving “one major peripheral weight-bearing joint (i.e., hip,

knee,       or   ankle),    [and]    resulting   in    inability   to   ambulate


        8
        Plaintiff does not argue that she suffers from a gross anatomical
deformity that results in an “inability to perform fine and gross movements
effectively” as required by Listing 1.02B. (See Docket Entry 13 at 6-7.)

                                         14




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 14 of 47
effectively, as defined in [Section] 1.00B2b,” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 1.02A.               The cross-referenced regulatory

section, in turn, states that “[i]nability to ambulate effectively

means an extreme limitation of the ability to walk . . . defined

generally as having insufficient lower extremity functioning to

permit independent ambulation without the use of a hand-held

assistive device(s) that limits the functioning of both upper

extremities,”      id.,   §   1.00B2b(1)     (emphasis    added)    (internal

parenthetical citation omitted).           According to Plaintiff, “[t]he

record     presents   evidence    that     she   meets   [Listing   1.02A’s]

requirements of gross anatomical deformity, chronic joint pain,

stiffness with signs of limitation of motion, [and] medically

acceptable imaging of joint narrowing and bony destruction,” as

well as that Plaintiff “display[ed] her difficulty in ambulating by

the use of her cane for standing and walking.”           (Docket Entry 13 at

6.)

       With regard to Listing 1.02A, the ALJ stated as follows:

       Particular attention was given to [Listing 1.02A].
       However, the specified criteria required of the [L]isting
       was not demonstrated by the available medical evidence.
       Specifically, the [L]isting requires gross anatomical
       deformity and chronic joint pain and stiffness with signs
       of limitation of motion or other abnormal motion of the
       affected joint(s), and finding on appropriate medically
       acceptable imaging of joint space narrowing, bony
       destruction or ankylosis of the affected joint.       The
       [L]isting also requires involvement of one major
       peripheral weight-bearing joint resulting in inability to
       ambulate    effectively   as    defined   in    [Section]
       1.00(B)(2)(b).    In this case, the evidence does not


                                      15




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 15 of 47
     demonstrate that [Plaintiff] has the degree of difficulty
     in ambulating as defined in [Section] 1.00(B)(2)(b).

(Tr. 41-42 (emphasis added).) Thus, as the above-quoted discussion

makes   clear,   the   ALJ   focused    on    the   “inability   to   ambulate

effectively” requirement of Listing 1.02A, and found that the

record evidence did not show that Plaintiff’s knee impairment

caused the requisite degree of difficulty in ambulation.

     Plaintiff’s reliance on her alleged cane usage to satisfy the

“inability to ambulate effectively” requirement fails for two

reasons.   (Docket Entry 13 at 6.)          First, the ALJ did not find that

the medical evidence supported Plaintiff’s need for a cane:

     [D]espite testifying that she needed a cane, [Plaintiff]
     did not produce a prescription for a cane and the need
     for a cane contradicts her physical therapy notes.
     Moreover, [c]onsultative [e]xaminer Dr. Alan Cohen found
     that [Plaintiff] did not need a cane. Consistent with
     Dr. Cohen’s finding, [Plaintiff] demonstrated normal gait
     and station on multiple occasions. Straight leg raising
     was negative and she had full muscle strength. Moreover,
     at one time, her range of motion was normal. [Plaintiff]
     also reported relief from aches and pains with the use of
     one of her medications. Notably, despite complaints of
     chronic knee pain, . . . on at least one occasion,
     [Plaintiff] complained only of low back pain. She also
     testified that the treatment for her knees provided
     relief.   During her [c]onsultative [e]xamination, the
     examiner found that [Plaintiff] had normal range of
     motion in her knees. Further, at one time, [Plaintiff]
     reported that her low back pain did not extend into
     either lower extremity.

(Tr. 45-46 (internal citations omitted).)                Plaintiff did not

challenge the above-quoted analysis by the ALJ of Plaintiff’s need

for a cane (see Docket Entry 13), and the record supports the ALJ’s

assertions in that regard.

                                       16




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 16 of 47
       Second,   the   regulations    provide    examples   of    ineffective

ambulation, which include “the inability to walk without the use of

a walker, two crutches or two canes,” “the inability to walk a

block at a reasonable pace on rough or uneven surfaces,” and “the

inability to climb a few steps at a reasonable pace with the use of

a single hand rail.”           20 C.F.R. Pt. 404, Subpt. P, App’x 1,

§ 1.00(B)(2)(b) (emphasis added).           Thus, even if Plaintiff’s knee

(or other) impairment necessitated the use of one cane, that would

not “limit[] the functioning of both upper extremities,” id.,

§ 1.00B2b(1) (emphasis added), as required for an inability to

ambulate effectively.       See McAuley v. Colvin, No. 7:12CV311, 2013

WL 7098724, at *9 (E.D.N.C. Dec. 13, 2013) (unpublished) (holding

that “an inability to ambulate effectively means an inability to

ambulate without the use of a device that requires both upper

extremities” and thus that the claimant’s “use of a cane d[id] not

bring [the claimant] within the ambit of [a listing requiring an

inability to ambulate effectively]” (emphasis in the original)).

b.     Listings 12.04 and 12.06

       With regard to Listings 12.04 and 12.06, Plaintiff faults the

ALJ    for   “substitut[ing]    his   own   expertise   against    that   of   a

treating     physician”   by   discounting     the   opinions     of   treating

psychiatrist Dr. Ajay Veeragandham and treating counselor Tara

Russian in determining whether Plaintiff’s mental impairments met

or equaled the requirements of Listings 12.04 and 12.06.                (Docket


                                      17




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 17 of 47
Entry 13 at 6-7 (citing Balsamo, 142 F.3d at 81, Tr. 819-28, and

referencing 20 C.F.R. Pt. 404, Subpt. P, App’x 1, §§ 12.04,

12.06).)    Those contentions fail to warrant relief.

      Effective     on   January    17,       2017,   the   Commissioner    made

substantial     revisions    to    the    criteria    for   evaluating     mental

disorders    in   the    Listing   of    Impairments.        See   https://www.

federalregister.gov/documents/2016/09/26/2016-22908/revised-

medical-criteria-for-evaluating-mental-disorders (last visited July

21, 2020).      As relevant to this case,9 to meet the paragraph B

criteria of revised Listings 12.04 and 12.06, a claimant must show

“[e]xtreme limitation of one, or marked limitation of two, of the

following areas of mental functioning:

      1. Understand, remember, or apply information[;]

      2. Interact with others[;]

      3. Concentrate, persist, or maintain pace[; and]

      4. Adapt or manage oneself.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, §§ 12.04B, 12.06B (internal

citations omitted) (emphasis added).

      As mentioned above, the Appeals Council made its own paragraph

B criteria findings in order to conform those findings to the 2017

regulatory revisions.        In that regard, the Appeals Council found



      9
        The ALJ and Appeals Council both apparently assumed, without explicitly
finding, that Plaintiff’s mental impairments satisfied the paragraph A criteria
of Listings 12.04 and 12.06 (see Tr. 24, 42), and Plaintiff did not raise any
arguments directed at the ALJ’s findings with respect to the paragraph C criteria
(see Docket Entry 13).

                                         18




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 18 of 47
that     Plaintiff      “had[]     mild      limitations     in       understanding,

remembering,      or    applying     information;     moderate        limitation    in

interacting with others; moderate limitations in concentrating,

persisting,      or    maintaining     pace;   and   moderate        limitations    in

adapting or managing herself.”               (Tr. 24.)      In support of those

findings,     the     Appeals    Council     noted   that    Plaintiff        “drives,

prepares meals, and takes care of her daughter; is cooperative with

her    medical      providers    and    gets    along    with        people   in   all

professions; has good judgment and insight; has good attention and

intact memory but is easily distractible and has trouble falling

asleep; and is studying for a college degree.”                  (Id.)

       Plaintiff’s argument misses the mark, because Dr. Veeragandham

and Counselor Russian did not offer opinions regarding whether

Plaintiff’s mental conditions met or equaled the requirements of

Listings 12.04 and 12.06.          (See Tr. 819-28.)        Consistent with that

fact, neither the ALJ nor the Appeals Council had cause to address

(and therefore did not discount) Dr. Veeragandham and/or Counselor

Russian in analyzing whether Plaintiff’s mental impairments met or

equaled those Listings. (See Tr. 24, 42.)

       In short, Plaintiff has not established reversible error with

respect to the ALJ’s and Appeal Council’s listings determinations.

                 2. Consideration of Pre-Onset Evidence

       Next, Plaintiff asserts that “[t]he ALJ erred by utilizing

evidence     that      proceeded     [sic]     the   onset      of     [Plaintiff]’s


                                          19




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 19 of 47
disability.”       (Docket Entry 13 at 7 (bold font and single-spacing

omitted).) In particular, Plaintiff maintains that she suffered an

on-the-job injury in October 2012 and “sought treatment under

Work[ers] Compensation with Dr. Zane Walsh,” including “successful

treatment with physical therapy,” which Plaintiff “chose to end

. . . in February of 2013.”          (Id.)       Plaintiff notes that she “did

not    return    to   Dr.   Walsh   until    .    .   .   an   assessment      of   her

limitations for the Cumberland County Department of Social Services

[(‘DSS’)] Work-First Program in January 2015,” but that her then-

attorneys “submitted [all] of the medical records from Dr. Walsh,

rather than only submitting the [DSS] notes.”                  (Id.)    As a result,

Plaintiff faults the ALJ for “overlook[ing] the dates [of the

treatment notes] and rel[ying] heavily on the notes [from Dr. Walsh

preceding       Plaintiff’s   disability         onset    date]    in   [the   ALJ’s]

decision at least a half dozen times.”                (Id.)

       Plaintiff’s contentions fail for two reasons.                     First, the

regulations direct the Commissioner to develop a claimant’s medical

history “for at least the 12 months preceding the month in which

[the claimant files an] application.” 20 C.F.R. § 404.1512(a), (d)

(emphasis added), and thus the regulations clearly anticipate the

ALJ’s consideration of some pre-onset evidence.                   Second, Plaintiff

informed her treatment providers that her on-the-job injury in

October 2012, as well as a motor vehicle accident in May 2013 (also

preceding the onset date), triggered her disabling back pain.


                                       20




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 20 of 47
(See, e.g., Tr. 562, 645, 656.)           Accordingly, the extent to which

Plaintiff responded to treatment and physical therapy following her

on-the-job injury holds relevance to the determination of her

functional limitations arising from her back impairment during the

period of adjudication.

       In sum, Plaintiff’s second issue on review fails as a matter

of law.

                      3. Evaluation of Opinion Evidence

       In Plaintiff’s third assignment of error, she contends that

“[t]he ALJ assigned inappropriate weight to physician opinions and

evidence.”      (Docket Entry 13 at 8 (bold font and single-spacing

omitted).)       In    that   regard,    Plaintiff      objects   to    the    ALJ’s

assessment of the opinions of 1) the state agency psychological

consultants, 2) the state agency medical consultants, 3) Dr.

Veeraghandam, 4) Counselor Russian, and 5) Dr. Walsh.                   (Id. at 8-

9.)    However, as discussed below, the ALJ did not err with respect

to his analysis and weighing of any of those opinions.

a.     State Agency Psychological Consultants

       Plaintiff contends that “[g]reat weight was given to the State

Agency     Psychological      Consultant      SXR,”     but   that     “th[e    SXR]

assessment never occurred” and “the only contact she ha[d] with a

state agency was a basic physical examination that did not include

a mental health assessment.”             (Id. at 8 (referencing Tr. 47).)

However,     Plaintiff    confuses      Dr.   Cohen’s    consultative      medical


                                         21




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 21 of 47
examination (see Tr. 654-58), which he performed on behalf of “SXR

Medical LLC” (Tr. 656), and the mental severity and RFC analyses

provided       by     the     non-examining   state    agency   psychological

consultants, who offered opinions based on their review of the

record (see Tr. 201-02, 205-07, 218-19, 222-24).              The ALJ here did

accord       “great     weight”    to   the   state    agency   psychological

consultants’ opinions, specifically crediting their opinion that

Plaintiff remained capable of simple, routine, and repetitive tasks

(“SRRTs”) (Tr. 47), and incorporated a limitation to SRRTs, as well

as restrictions on workplace changes and social interaction, into

the RFC (see Tr. 44).

       Although, as a general matter, opinions from an examining

source warrant more weight than those from a non-examining source,

see     20     C.F.R.       404.1527(c)(1),   non-examining     state   agency

consultants constitute “highly qualified physicians, psychologists,

and other medical specialists who are also experts in Social

Security disability evaluation[,]” 20 C.F.R. § 404.1527(e)(2)(I).

Thus,    the    ALJ     could   permissibly   credit   the   opinions   of   the

non-examining state agency psychological consultants, who rendered

their opinions without the benefit of a full record, over those of

even a treating psychiatrist, to the extent the consultants’

opinions remain consistent with the evidence received subsequent to

their opinions. See Lapeer v. Astrue, No. 5:08CV256, 2009 WL

2487038, at *7 (E.D.N.C. Aug. 13, 2009) (unpublished). Plaintiff’s


                                         22




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 22 of 47
psychiatric treatment with Dr. Veeragandham, including the findings

on mental status examinations, remained consistent both before and

after the state agency psychological consultants offered their

opinions in October and November of 2014.                   (Compare Tr. 503-26,

660-63, 788-89, with Tr. 772-87, 834-53.)               Plaintiff has thus not

provided the Court with a basis to disturb the ALJ’s analysis of

the state agency psychological consultants’ opinions.

b.    State Agency Medical Consultants

      Plaintiff additionally challenges the ALJ’s assignment of

“[g]reat weight . . . to the findings [of the state agency medical

consultants]      that    [Plaintiff]        could    sit    for    6     hours   and

occasionally    stoop,     crouch,    and     crawl    given   that     [Plaintiff]

reported relief with medication, had some generally normal range of

motion findings, even in her knees[,] and had a normal gait.”

(Docket   Entry    13     at   8   (referencing       Tr.   47,    204,    220-21).)

According to Plaintiff, “[t]h[o]se findings were derived from a

very basic examination [by Dr. Cohen] that was not thorough enough

to determine [Plaintiff]’s limitations,” and the ALJ “also referred

to [Plaintiff’s] self-report that various positions helped relieve

some pain, a physician’s note that d[id] not indicate any of

[Plaintiff]’s abilities and physician notes that preceded her

disability.”      (Id.)

      As an initial matter, Plaintiff makes no effort to explain why

Dr. Cohen’s examination “was not thorough enough to determine


                                        23




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 23 of 47
[Plaintiff]’s limitations” (id.). (See id.) Moreover, contrary to

Plaintiff’s conclusory claim, Dr. Cohen’s assessment contained all

of the standard components of a consultative physical evaluation,

including the chief complaint/history of present illness (see Tr.

656), current medications (see id.), social history (see id.),

family history (see id.), review of systems (see id. at 656-57),

and a physical examination of all of Plaintiff’s major body systems

(see Tr. 657-58), including range of motion testing (see Tr. 654).

Dr. Cohen additionally took x-rays of Plaintiff’s lumbar spine.

(See Tr. 655.)    More significantly, the ALJ relied on multiple

sources as support for his assignment of great weight to the state

agency medical consultants’ opinions regarding Plaintiff’s ability

to sit, stoop, crouch, and crawl (see Tr. 47 (citing “Hearing

Testimony,” and Tr. 455, 654-58, 830-33)), including Plaintiff’s

own hearing testimony that some of her medications helped to

relieve her pain (see Tr. 70-71), as well as normal findings on

examination by Dr. Walsh on February 28, 2013 (see Tr. 455), Dr.

Cohen on October 1, 2014 (see Tr. 656-57), and Dr. Charles S.

Haworth, a neurosurgeon who evaluated Plaintiff on February 27,

2015 (see Tr. 830-33).

     In sum, the ALJ supplied substantial evidence to support the

assignment   of   “great   weight”        to   the   state   agency   medical

consultants’ opinions (Tr. 47).




                                     24




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 24 of 47
c.    Dr. Veeragandham/Counselor Russian

      Plaintiff next argues that, although “[t]he ALJ admitted to

the severity of [Plaintiff]’s mental health, [he] only gave little

weight    to    the   opinions    of   her   treating   psychiatrist       Dr.

Veeraghandam and her mental health therapist [Counselor] Russian.”

(Docket Entry 13 at 8.)       According to Plaintiff, “[t]he opinion,

diagnosis, and medical evidence tendered by a treating physician

should be accorded considerable weight.”          (Id. (citing Wilson v.

Heckler, 734 F.2d 513, 518 (11th Cir. 1984)).)

      The treating source rule generally requires an ALJ to give

controlling weight to the opinion of a treating source regarding

the nature and severity of a claimant’s impairment.           See 20 C.F.R.

§ 404.1527(c) (“[T]reating sources . . . provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and

may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical findings alone or from

reports    of    individual      examinations,   such    as     consultative

examinations     or   brief   hospitalizations.”).        The    rule   also

recognizes, however, that not all treating sources or treating

source opinions merit the same deference. The nature and extent of

each treatment relationship appreciably tempers the weight an ALJ

affords an opinion. See 20 C.F.R. § 404.1527(c)(2)(ii). Moreover,

as subsections (2) through (4) of the rule describe in great

detail, a treating source’s opinion, like all medical opinions,


                                       25




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 25 of 47
deserves deference only if well-supported by medical signs and

laboratory findings and consistent with the other substantial

evidence in the case record.     See 20 C.F.R. § 404.1527(c)(2)-(4).

“[I]f a physician’s opinion is not supported by clinical evidence

or if it is inconsistent with other substantial evidence, it should

be accorded significantly less weight.”         Craig, 76 F.3d at 590

(emphasis added).

     The ALJ analyzed the opinions from Dr. Veeragandham and

Counselor Russian as follows:

     The [ALJ] gave little weight to the opinions of
     [Counselor] Russian, [Plaintiff]’s therapist, and Dr. []
     Veeraga[ndham], [Plaintiff]’s treating psychiatrist. The
     [ALJ] observes that [Plaintiff]’s regular therapy for at
     least two years was consistent with [Plaintiff]’s
     diagnoses and a finding of severe mental health
     impairments.      However, the [ALJ] observes that
     particularly   [Counselor]    Russian,   but   also   Dr.
     Veeraga[ndham], noted that [Plaintiff] reported an
     inability to work, rather than stating that they were
     specifically finding that [Plaintiff] was unable to work.
     There was no evidence that [Plaintiff] was completely
     unable to work due to her mental health. For instance,
     there were many normal findings as discussed above, and
     [Plaintiff] herself indicated her mental health concerns
     were largely situational.       Similarly, there was no
     support for marked limitations in the areas of
     concentration, socialization, or adapt[at]ion. First, as
     noted, many observations were based on [Plaintiff]’s
     self-reports.       Second,   marked   limitations   were
     inconsistent   with    [Plaintiff]’s   improvement   with
     medication, the fact that she ceased therapy, and her
     statement that she felt “okay” most of the time.
     Further, [Plaintiff] reported that she could socialize
     with her peers and that she got along with people in many
     professions. There was also no support for a finding
     that [Plaintiff] would have missed multiple days per
     month due to her mental health, especially given that as
     of February 2016, [Plaintiff] had improved such that she
     enrolled in classes and moved into her own apartment.

                                   26




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 26 of 47
       The [ALJ] also observes that [Plaintiff] continued to
       care for her minor child.

(Tr. 46-47 (emphasis added) (internal citations omitted).) The ALJ

provided     multiple        reasons    to    discount      the     opinions     of   Dr.

Veeragandham      and    Counselor         Russian     in     accordance      with    the

regulations, including a lack of support from Dr. Veeragandham’s

own records and inconsistency with the record as a whole.                         See 20

C.F.R. § 404.1527(c)(2)-(4); Craig, 76 F.3d at 590.                     Plaintiff has

thus not shown that the ALJ erred by failing to accord controlling

weight to those opinions.

       Plaintiff also specifically challenges the ALJ’s observation,

emphasized above, that Dr. Veeragandham and Counselor Russian based

their opinions in large part on Plaintiff’s subjective reports that

she    remained   unable       to   work     rather    than       objective    findings.

(Docket Entry 13 at 8-9.)              In that regard, Plaintiff argues that

“[t]he ALJ based his decision on a note from [Counselor] Russian

that stated, ‘Reports limited ability to work due to medical

conditions, i.e. knees, back problems,’” but that “[t]he note

clearly states that [Plaintiff] reports an[] inability to work due

to physical impairments, and is not a report of [Plaintiff]’s

mental health status.”           (Id. (referencing Tr. 818).)

       The   “note”     in    question       appears   in     a    Mental     Impairment

Questionnaire completed by Counselor Russian on June 15, 2015.

(See Tr. 824-28.)        In response to the question, “Does [Plaintiff]

experience episodes of decompensation or deterioration in a work or

                                             27




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 27 of 47
work-like setting which causes [her] to withdraw from the situation

and/or experience an exacerbation of symptoms?” Counselor Russian

marked the box for “Yes” and stated: “[Plaintiff] has a [history]

of    isolation    in    work    settings,     per   [Plaintiff’s]       report.

[Plaintiff] currently reports limited ability to work due to

medical conditions, ie - knees, back problems.” (Tr. 826 (emphasis

added).)

       Plaintiff’s criticism of the ALJ’s observation of Counselor

Russian’s reliance on Plaintiff’s subjective symptom reports fails

for    two   reasons.     First,    contrary    to   Plaintiff’s     argument,

Counselor Russian’s statement in question does constitute “a report

of [Plaintiff]’s mental health status” (Docket Entry 13 at 9),

because      Counselor   Russian   only    treated   Plaintiff     for    mental

impairments and only offered opinions regarding Plaintiff’s mental

functional limitations.         (See Tr. 818, 824-29.)     Second, in a “To

Whom It May Concern” letter from Counselor Russian, she explained

the connection between Plaintiff’s physical impairments and mental

impairments:

       [Plaintiff] has been attending psychotherapy since
       1/8/15, approx. every other week. She was referred to
       therapy by her psychiatrist she has been seeing here,
       since 6/5/13, due to Major Depressive Disorder,
       Generalized Anxiety Disorder and ADHD.      The focus of
       sessions   is    on   decreasing   depressive   symptoms,
       irritability and anxiety, using cognitive behavioral
       therapy.     [Plaintiff] has reported having a very
       difficult time lately due to worsening medical conditions
       which   have    exacerbated   her   psychiatric   issues.
       [Plaintiff] reports inability to perform most work


                                      28




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 28 of 47
      related tasks due to her medical problems.                 [Plaintiff]
      will benefit from ongoing psychotherapy.

(Tr. 818 (emphasis added).)8           In other words, Counselor Russian

relied     not    only   on   Plaintiff’s    report    of     “worsening   medical

conditions,” but also on Plaintiff’s report that those conditions

“exacerbated her psychiatric issues.”            (Id.)9

d.    Dr. Walsh

      Plaintiff also finds fault with the ALJ’s decision to afford

“some weight” to a functional evaluation that Dr. Walsh conducted

for the DSS in April 2015.         (Docket Entry 13 at 9 (referencing Tr.

711-12).)        In that regard, Plaintiff asserts that the ALJ “ignored

medical evidence” from that evaluation and, although he “found the

result of the [evaluation] unacceptable, . . . he relied heavily on

the physical therapy notes from Dr. Walsh’s office that preceded

the onset of [Plaintiff]’s disability.”               (Id.)

      On April 6, 2015, Dr. Walsh completed a “Report of Medical

Examination” for the DSS (see Tr. 711-12), on which he diagnosed

Plaintiff with degenerative disc disease of the lumbar spine since

May 2013 and deemed Plaintiff’s prognosis “[f]air” (Tr. 711).                  Dr.

Walsh opined that Plaintiff’s lumbar impairment limited her to five

hours of sitting, three hours of standing, and one hour of walking,


      8
          Diane Lee, a psychologist, co-signed the note.      (See Tr. 818.)

      9
        Dr. Veeragandham also relied on Plaintiff’s subjective reports on the
Mental Impairment Questionnaire by stating that Plaintiff’s “diagnosis was based
upon the [Diagnostic and Statistical Manual of Mental Disorders (‘DSM’)] and past
history that was reported.” (Tr. 821 (emphasis added).)

                                        29




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 29 of 47
bending, lifting, and carrying per day, as well as that Plaintiff

should not lift more than 10 to 15 pounds occasionally.       (Tr. 712.)

Dr. Walsh believed Plaintiff qualified as “a candidate for referral

to Vocational Rehabilitation.”     (Id.)

     The ALJ evaluated and weighed Dr. Walsh’s report as follows:

     The [ALJ] gave some weight to the findings in [Dr.
     Walsh’s report]. Many of the findings demonstrated that
     [Plaintiff] was limited physically consistent with the
     [RFC]. For instance, [Dr. Walsh] found that [Plaintiff]
     could not lift more than 15 pounds and could not stand
     for more than three hours. These findings were generally
     consistent with [Plaintiff]’s obesity, degenerative disc
     disease, and osteoarthritis in her knees. However, it
     was clear that the [report] was not consistent with the
     regulations and analysis used by the [SSA]. For example,
     [Dr. Walsh] found that [Plaintiff] could only lift for
     one[ ]hour total.       This was not consistent with
     [Plaintiff]’s consistent ability to care for her child,
     or her improvement with physical therapy.

(Tr. 48 (internal citations omitted).)

     In this analysis, the ALJ credited Dr. Walsh’s opinions that

Plaintiff could not lift more than 15 pounds or stand more than

three hours as consistent with the medical evidence (id.), and

incorporated even greater restrictions on lifting and standing into

the RFC (see Tr. 44).      However, the ALJ discounted Dr. Walsh’s

opinion that Plaintiff could lift for only one hour because 1) the

SSA does not quantify how much of a workday claimants can engage in

lifting by the “hour” but rather using the terms “occasionally,”

“frequently,” and “constantly,” 20 C.F.R. § 404.1567 (providing

that SSA uses definitions from the DOT in describing exertional

requirements); see also DOT, App’x C (“Components of the Definition

                                   30




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 30 of 47
Trailer”), § IV (“Physical Demands - Strength Rating (Strength)”),

1991 WL 688702 (G.P.O. 4th ed. rev. 1991) (providing definitions of

“occasionally,”     “frequently,”      and     “constantly”),   and   2)    that

opinion lacked consistency with Plaintiff’s ability to care for her

young child and improvement in symptoms after physical therapy with

Dr. Walsh (and his staff).         (Tr. 48.)    Thus, in addition to noting

the different standards relied upon, the ALJ permissibly discounted

Dr. Walsh’s lifting opinion as inconsistent with the record as a

whole and as not supported by Dr. Walsh’s own treatment records,

see 20 C.F.R. § 404.1527(c)(2)-(4); Craig, 76 F.3d at 590.

      In   light    of     these   considerations,      Plaintiff     has   not

demonstrated reversible error arising out of the ALJ’s handling of

opinion evidence.

                           4. Formulation of RFC10

      Plaintiff additionally maintains that “[t]he ALJ erred in his

evaluation of medical evidence.”            (Docket Entry 13 at 9 (bold font

and single-spacing omitted).)          In particular, Plaintiff asserts

that “[t]he ALJ did not fully develop the record for his [RFC]

assessment,”     because    “[t]he    record    presents   an   abundance    of

evidence that attest[s] to [Plaintiff]’s inability to perform any

of the tasks [in the RFC] due to pain.”            (Id.)   Plaintiff further



      10
         Plaintiff breaks down her fourth assignment of error into two subparts
– subpart A dealing with the RFC and subpart B dealing with VE testimony. (See
Docket Entry 13 at 9-10.) Because those subparts deal with procedurally distinct
issues, this Recommendation discusses them as separate assignments of error.

                                       31




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 31 of 47
faults the ALJ for “overlook[ing Plaintiff]’s use of a cane and her

use of narcotic pain medicine.”            (Id. at 9-10.)

       RFC measures the most a claimant can do despite any physical

and    mental    limitations.       Hines,     453   F.3d   at   562;   20   C.F.R.

§ 404.1545(a).      An ALJ must determine a claimant’s exertional and

non-exertional capacity only after considering all of a claimant’s

impairments, as well as any related symptoms, including pain.                   See

Hines, 453 F.3d at 562–63; 20 C.F.R. § 404.1545(b).                 The ALJ then

must match the claimant’s exertional abilities to an appropriate

level of work (i.e., sedentary, light, medium, heavy, or very

heavy).    See 20 C.F.R. § 404.1567.           Any non-exertional limitations

may further restrict a claimant’s ability to perform jobs within an

exertional level.        See 20 C.F.R. § 404.1569a(c).           An ALJ need not

discuss every piece of evidence in making an RFC determination.

See Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014) (citing Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.

2005)).      However, “the ALJ must both identify evidence that

supports his [or her] conclusion and build an accurate and logical

bridge    from    that   evidence    to    [that]    conclusion.”       Woods    v.

Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (internal emphasis,

quotation marks, and brackets omitted).




                                          32




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 32 of 47
      The ALJ here sufficiently explained how he formulated the RFC

determination.      (See Tr. 44-49.)11        The ALJ first reviewed the

medical evidence of record (see Tr. 45-46), making the following,

pertinent findings:

      •     “despite   [Plaintiff’s]   obesity   and   positive
            findings   [on   examination],   physical   therapy
            treatment notes indicated that [Plaintiff]’s
            balance was intact both sitting and standing, that
            she had no limp, [] that she had no complaints when
            performing transfers[, and that her] recovery was
            excellent” (Tr. 45; see also Tr. 455);

      •     Dr. Haworth “found [Plaintiff]’s condition did not
            need surgical attention” (Tr. 45; see also Tr.
            833);

      •     “despite testifying that she needed a cane,
            [Plaintiff] did not produce a prescription for a
            cane and the need for a cane contradicts her
            physical therapy notes” (Tr. 45; see also Tr. 72,
            78-79, 455-89);

      •     Dr. Cohen “found that [Plaintiff] did not need a
            cane” (Tr. 45; see also Tr. 658) and “found that
            [Plaintiff] had normal range of motion in her
            knees” (Tr. 46; see also Tr. 654);

      •     Plaintiff “demonstrated normal gait and station on
            multiple occasions,” “[s]traight leg raising was
            negative[,] and she had full muscle strength” (Tr.
            46 (citing Tr. 645-59, 715-16)); and

      •     Plaintiff “reported relief from aches and pains
            with the use of one of her medications” and “also
            testified that the treatment for her knees provided
            relief” (id.; see also Tr. 70-71).




      11
         Plaintiff’s challenge to the RFC focuses on the impact of her pain on
her functional abilities.    (See Docket Entry 13 at 9-10.)    Accordingly, the
undersigned limits the discussion of the RFC to Plaintiff’s physical (as opposed
to mental) impairments.

                                         33




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 33 of 47
That analysis supplies substantial evidence to support the RFC.

Moreover, in addition to the findings quoted above regarding

Plaintiff’s alleged need for a cane, the ALJ acknowledged that

Plaintiff’s “medication included at least one opioid.”         (Tr. 45.)

Thus, the ALJ clearly did not “overlook[ Plaintiff]’s use of a cane

and her use of narcotic pain medicine” (Docket Entry 13 at 9-10).

     In determining the RFC, the ALJ also evaluated Plaintiff’s

subjective complaints of back and knee pain; however, the ALJ

ultimately found that Plaintiff’s “allegations concerning the

intensity, persistence and limiting effects of [her] symptoms

[we]re not entirely consistent with the medical evidence and other

evidence” (Tr. 45), and, as discussed below in connection with

Plaintiff’s last assignment of error, the ALJ did not err in his

analysis of Plaintiff’s subjective complaints.        Moreover, the ALJ

also considered and weighed the opinion evidence of record (see Tr.

46-48) and, as detailed supra, Plaintiff has not shown error with

respect to the ALJ’s review of the opinions of record.

     Simply put, Plaintiff’s contentions regarding the RFC do not

entitle her to reversal or remand.

                 5. Consideration of VE Testimony

     Plaintiff next argues that “[t]he ALJ erred in his . . .

recall of hearing testimony” (Docket Entry 13 at 9 (bold font and

single-spacing omitted)), in that he “omitted pertinent testimony

from the [VE] in his decision” (id. at 10 (bold font and single-


                                   34




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 34 of 47
spacing omitted)).      More specifically, Plaintiff objects to the

ALJ’s failure to acknowledge the VE’s testimony in response to

three    hypothetical   questions   reflecting   “similar   profiles     to

[Plaintiff]” that Plaintiff “was unable to do past work and was

unable to do any other work in the national economy.”       (Id. (citing

Tr. 84-88).)

        At step five of the SEP, the ALJ may rely on the testimony of

a VE to determine whether a claimant can perform work that exists

in significant numbers in the national economy given the claimant’s

work-related     limitations.    See     20   C.F.R.   §§   404.1520(g),

404.1566(e).     The VE’s opinions “must be in response to proper

hypothetical questions which fairly set out all of claimant’s

impairments.”     Walker v. Bowen, 889 F.2d 47, 50 (4th Cir. 1989).

        In this case, the ALJ first asked the VE a hypothetical

question containing restrictions that matched the RFC.          (See Tr.

84-85, see also Tr. 44.)        In response, the VE testified that,

although an individual with those restrictions could not perform

any of Plaintiff’s past work, three jobs existed conforming to the

hypothetical and available in significant numbers in the national

economy.     (See Tr. 85.)   The ALJ then inquired whether adding a

need for a cane would have any impact on the three cited jobs, and

the VE responded in the negative.        (Id.)   At that point, the ALJ

asked three more hypothetical questions containing restrictions

that the ALJ did not ultimately incorporate into the RFC – 1)


                                    35




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 35 of 47
“[f]or at least two-thirds of the work day the individual cannot

maintain attention and concentration for extended periods, perform

activities within a schedule, work in coordination with others

without being distracted by them, complete a work day without

interruptions from psychological symptoms, accept instructions and

respond appropriately to criticism from supervisors and respond

appropriately to work place changes” (Tr. 86-87) (“Hypo 3”), 2)

“th[e] hypothetical individual . . . would be off-task 15 percent

of the work day or work week” (Tr. 87) (“Hypo 4”), and 3) “th[e]

hypothetical individual . . . would miss work twice a month, be

late twice a month or have to leave early twice a month, or any

combination of those three twice a month” (id.) (“Hypo 5”).             The VE

responded that, for each of those hypothetical individuals, no work

existed.     (See Tr. 87, 88.)

      Contrary to Plaintiff’s assertions, the ALJ did not err by

failing to adopt the VE’s testimony in response to Hypos 3, 4, and

5, because “[b]y presenting a hypothetical, the ALJ was not making

findings of fact” and thus the ALJ could present multiple (and even

contradictory) hypotheticals to the VE and then later determine

which hypothetical “most closely fit the evidence of record.”

Davis v. Apfel, No. 97–1719, 1998 WL 559728, at *2 (4th Cir. Sept.

2,   1998)   (unpublished).      The    ALJ   modeled    Hypo   3   after   Dr.

Veeragandham’s     marked   limitations       on   the   Mental     Impairment




                                       36




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 36 of 47
Questionnaire (compare Tr. 86-87, with Tr. 822),12 but the ALJ

ultimately gave “little weight” to Dr. Veeragandham’s opinions (Tr.

46) and, as discussed above, did not err in doing so.                Regarding

Hypo 4, the ALJ and Appeals Council both found that Plaintiff’s

mental impairments caused only a moderate limitation in Plaintiff’s

ability to maintain concentration, persistence, or pace and neither

found that she would remain off-task for 15 percent of the workday.

(See Tr. 43.)     With respect to Hypo 5, the ALJ expressly discounted

the    opinions   of   Dr.   Veeragandham    and   Counselor     Russian    that

Plaintiff’s mental impairments would cause her to miss multiple

days of work per month (see Tr. 823, 828), noting that, “as of

February 2016, [Plaintiff] had improved such that she enrolled in

classes and moved into her own apartment” and “continued to care

for her minor child” (Tr. 47).

       Under those circumstances, Plaintiff has not shown that the

ALJ erred by disregarding the VE’s testimony in response to Hypos

3, 4, and 5.      See Davis, 1998 WL 559728, at *2.




       12
         The ALJ mistakenly referred to Dr. Veeragandham’s Mental Impairment
Questionnaire as Exhibit “17F” (Tr. 87) when in fact the Questionnaire appears
at Exhibit 24F (see Tr. 819-23). Further, the ALJ included a limitation in Hypo
3 that, for two-thirds of the work day, the individual could not “accept
instructions and respond appropriately to criticism from supervisors” (Tr. 87),
whereas Dr. Veeragandham instead found marked limitation (meaning more than two-
thirds of the work day) in Plaintiff’s ability to “[g]et along with coworkers or
peers without distracting them” (Tr. 822). The two functional social abilities
appear next to one another on the Questionnaire (see id.) and thus the ALJ likely
mis-attributed Dr. Veeragandham’s marked limitation in getting along with others
to the ability to deal with instructions/criticism.

                                       37




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 37 of 47
                6. Discussion of Mental Health Evidence

        Plaintiff additionally posits that “[t]he ALJ erred in not

fully    developing   the   record   for   [Plaintiff]’s    mental     health

impairments.” (Docket Entry 13 at 10 (bold font and single-spacing

omitted).)    In that regard, Plaintiff asserts that the “ALJ’s view

of [Plaintiff]’s concentration, socialization, and adaptation are

contradictory to [Plaintiff]’s homelessness in which [sic] she

suffered from again, just months after the hearing,” and that she

“showed marked difficulties in that her professors asked her to

take a break from school due to her mental status.”             (Id. at 11.)

Plaintiff further notes that, “[a]lthough [she] stated in the

hearing testimony that she was no longer in school, []the ALJ []

repeatedly stated in the hearing decision that [Plaintiff] showed

improvement by attending classes.” (Id.) Plaintiff also points to

“several other incidences where [the] ALJ [] took [Plaintiff]’s

statements out of context, inferred his opinion of the evidence in

the record and ignored hearing testimony.”          (Id. (citing Tr. 511,

517, 660, 662, 819-23, 824-28, 846).) Plaintiff’s arguments falter

for three reasons.

        First, the record does not establish that Plaintiff suffered

from “homelessness” during the relevant period.                 (See Tr. 76

(reflecting    Plaintiff’s   testimony     that   she   moved   into   a   new

apartment with her daughter in October 2015), 374 (recording that,

after eviction in June 2014, Plaintiff began residing in an


                                     38




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 38 of 47
apartment with her sister), 660 (indicating that Plaintiff moved

with her brother out of her sister’s house in October 2014), 662

(documenting that Plaintiff resided with her sister in September

2014), 836 (showing that, due to power cut-off at her apartment,

Plaintiff       moved   into   a   friend’s      home   in    January    2016),   840

(referencing Plaintiff’s residence in a subsidized apartment in

November 2015), 842 (containing Plaintiff’s report that she lived

with a friend’s mother in October 2015), 844 (reporting Plaintiff’s

search for an apartment in September 2015).                  That evidence shows,

at most, that Plaintiff experienced housing instability during the

relevant period, rather than “homelessness.”

     Moreover, Plaintiff has not shown that her housing instability

caused    her     to    suffer     marked      limitations     in     concentration,

socialization, and adaptation.              To the contrary, as the Appeals

Council noted, Plaintiff “drives, prepares meals, and takes care of

her daughter; is cooperative with her medical providers and gets

along    with    people   in     all   professions;     has    good    judgment   and

insight; has good attention and intact memory but is easily

distractible and has trouble falling asleep; and is studying for a

college degree” (Tr. 24).

     Second, the fact that Plaintiff’s “professors asked her to

take a break from school due to her mental status” (Docket Entry 13

at 11) does not mandate a finding of marked restrictions in

concentration, socialization, and adaptation. Plaintiff’s asserted


                                          39




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 39 of 47
inability to focus and/or concentrate on her coursework (see, e.g.,

Tr. 75, 80-81, 521) may show that Plaintiff had some limitations in

concentration and adaptation; however, as discussed above, the

Appeals Council relied upon other substantial evidence of record to

find    only   moderate     limitations    in    those   areas   of      mental

functioning, as well as socialization.           (See Tr 24.)     Moreover,

notwithstanding     Plaintiff’s     inability    to   fully    complete     her

studies, the ALJ did not err by “stat[ing] in the hearing decision

that [Plaintiff] showed improvement by attending classes” (Docket

Entry 13 at 11), because even the desire to enroll in collegiate

classes, the ability to apply for and gain acceptance to such

classes, and the successful completion of at least one year of

collegiate     coursework    (see   Tr.   505)   supplies     evidence    that

Plaintiff’s mental impairments did not cause marked limitations in

concentration, socialization, and adaptation.

       Third, although Plaintiff refers generally to “several other

incidences where [the] ALJ [] took [Plaintiff]’s statements out of

context, inferred his opinion of the evidence in the record and

ignored hearing testimony,” she provides no explanation of which of

her statements the ALJ “took out of context,” which evidence the

ALJ made inferences about, and which hearing testimony the ALJ

ignored. (Docket Entry 13 at 11 (citing Tr. 511, 517, 660, 662,

819-23, 824-28, 846).) Even given the liberal construction due pro

se pleadings, see Haines v. Kerner, 404 U.S. 519, 520 (1972),


                                     40




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 40 of 47
Plaintiff’s conclusory assertion fails to point the Court to a

specific error by the ALJ.

       For   these      reasons,     Plaintiff’s      challenge     to   the    ALJ’s

evaluation of the mental health evidence fails.

   7. Analysis of Plaintiff’s Subjective Symptom Reporting

       Lastly,    Plaintiff        contends    that    “[t]he      ALJ   questioned

[Plaintiff]’s      credibility       in   regards     to   the    symptoms     of   her

impairments and disregarded relevant evidence.”                    (Docket Entry 13

at 11 (bold font and single-spacing omitted).)                        According to

Plaintiff, she “submitted evidence that shows she was reprimanded

for and ultimately fired for taking time out of work to go to

appointments” (id.), but that “the ALJ stated that there was no

support for a finding that multiple days per month would be missed

from    work”    (id.    at   12   (referencing     Tr.    47)).      Additionally,

Plaintiff points out that the ALJ “overlooked” Plaintiff’s “hearing

testimony that knee injections did not completely relieve her

pain[, ] that pain medications were only somewhat effective on her

pain level[, and] that she was in need of knee replacements.”

(Id.)

        Social Security Ruling 16-3p, Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304, at *5 (Oct. 25,

2017)     (“SSR      16-3p”)       (consistent      with    the      Commissioner’s

regulations) adopts a two-part test for evaluating a claimant’s

statements about symptoms.           See SSR 16-3p, 2017 WL 5180304, at *3;


                                          41




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 41 of 47
see also 20 C.F.R. § 404.1529.13              First, the ALJ “must consider

whether there is an underlying medically determinable physical or

mental impairment(s) that could reasonably be expected to produce

an individual’s symptoms, such as pain.”                   SSR 16-3p, 2017 WL

5180304, at *3.             A claimant must provide “objective medical

evidence    from   an       acceptable   medical     source   to    establish    the

existence    of    a    medically    determinable      impairment      that    could

reasonably be expected to produce [the] alleged symptoms.”                       Id.

Objective medical evidence consists of medical signs (“anatomical,

physiological,         or   psychological     abnormalities        established    by

medically     acceptable        clinical      diagnostic      techniques”)       and

laboratory findings “shown by the use of medically acceptable

laboratory diagnostic techniques.”             Id.

      Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.                    See id.

at *4.     In making that determination, the ALJ must “examine the



      13
          Applicable to ALJ decisions on or after March 28, 2016, the SSA
superceded Social Security Ruling 96-7p, Policy Interpretation Ruling Titles II
and XVI: Evaluation of Symptoms in Disability Claims, 1996 WL 374186 (July 2,
1996) (“SSR 96-7p”), with SSR 16-3p. The new ruling “eliminat[es] the use of the
term ‘credibility’ from . . . sub-regulatory policy, as [the] regulations do not
use this term.” SSR 16-3p, 2017 WL 5180304, at *1. The ruling “clarif[ies] that
subjective symptom evaluation is not an examination of the individual’s
character,” id., and “offer[s] additional guidance to [ALJs] on regulatory
implementation problems that have been identified since [the publishing of] SSR
96-7p,” id. at *1 n.1. The ALJ’s decision in this case postdates the effective
date of SSR 16-3p (see Tr. 51) and, thus, this Recommendation will apply SSR
16-3p to Plaintiff’s argument regarding the ALJ’s subjective symptom evaluation.

                                         42




    Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 42 of 47
entire case record, including the objective medical evidence; an

individual’s     statements    about   the   intensity,   persistence,        and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”              Id.        Where

relevant, the ALJ will also consider the following factors in

assessing the extent of the claimant’s symptoms at part two:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of
       pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;

       4. The type, dosage, effectiveness, and side effects of
       any medication an individual takes or has taken to
       alleviate pain or other symptoms;

       5. Treatment, other than medication, an individual
       receives or has received for relief of pain or other
       symptoms;

       6. Any measures other than treatment an individual uses
       or has used to relieve pain or other symptoms (e.g.,
       lying flat on his or her back, standing for 15 to 20
       minutes every hour, or sleeping on a board); and

       7. Any other factors concerning an individual’s
       functional limitations and restrictions due to pain or
       other symptoms.

Id. at *7-8.     The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms

solely because the objective medical evidence does not substantiate

the    degree    of   impairment-related      symptoms    alleged      by     the

individual.”     Id. at *5 (emphasis added).


                                       43




      Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 43 of 47
       When evaluating a claimant’s subjective complaints about

symptoms, however, the ALJ need not take those complaints “‘at face

value.’”    Squires v. Colvin, No. 1:16CV190, 2017 WL 354271, at *5

(M.D.N.C. Jan. 24, 2017) (unpublished) (quoting Ramos-Rodriguez v.

Commissioner of Soc. Sec., Civ. No. 11-1323 (SEC), 2012 WL 2120027,

at   *3   (D.P.R.   June   11,    2012)    (unpublished)),    recommendation

adopted, slip op. (M.D.N.C. Mar. 6, 2017) (Schroeder, J.).

       Here, the ALJ expressly discussed Plaintiff’s testimony that

“she experiences back pain all day every day” (Tr. 45; see also Tr.

68), “that she has back spasms and that her back pain radiates into

her legs” (Tr. 45; see also Tr. 68-69), “that she has to lie down

to relieve pain” (Tr. 45; see also Tr. 374), “that she has

arthritis in both of her knees[,] and that she is in constant pain,

with the left worse than the right” (Tr. 45; see also Tr. 69), as

well as that she can sit, stand, and walk for less than five

minutes and lift no more than a magazine (Tr. 45: see also Tr. 71-

73).      However, as discussed above, the ALJ found Plaintiff’s

statements not fully consistent with the record evidence. (See Tr.

44.)

       Plaintiff submitted a written warning she received on May 27,

2014, from her last employer for violations of the employer’s

attendance    policies     (see    Tr.     428-29),   which   she   contends

contradicts the ALJ’s finding that the record did not support the

opinions of Dr. Veeragandham and Counselor Russian that Plaintiff’s


                                      44




     Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 44 of 47
mental impairments would cause her to miss multiple days of work

per month (see Docket Entry 13 at 11-12 (referencing Tr. 47, 823,

828); see also Tr. 64-65 (reflecting Plaintiff’s testimony that her

most recent employer terminated Plaintiff’s employment because she

attended one to two doctor’s appointments per week)). However, the

warning actually reflects that the employer reprimanded Plaintiff

for calling out ten minutes before her shift start time and for

failing to use the employer’s 24-hour call-in line, as well as that

Plaintiff missed work on two occasions for unidentified reasons

and, on three other occasions, missed work for reasons other than

medical appointments or illness, i.e., oversleeping and attending

court.   (See Tr. 428.)       In total, the warning reflects that

Plaintiff attended five appointments over an approximately six-week

period from April 14, 2014, to May 27, 2014 (and missed only

partial days on each occasion), a rate of less than one appointment

per week. Moreover, Plaintiff conflates missing time from work for

medical appointments and missing entire days of work because her

mental symptoms render her unable to perform her job duties.             Dr.

Veeragandham and Counselor Russian did not opine that Plaintiff

would miss work because of medical appointments but rather because

her mental symptoms would cause her to miss work.          The ALJ found

that the record lacked support for those opinions in light of the

Plaintiff’s re-enrollment in classes in February 2016, recent move




                                   45




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 45 of 47
into a new apartment, and continuing ability to care for her minor

child.    (See Tr. 47.)

     Finally, contrary to Plaintiff’s contentions, the ALJ did not

“overlook[]” Plaintiff’s “hearing testimony that knee injections

did not completely relieve her pain[, ] that pain medications were

only somewhat effective on her pain level[, and] that she was in

need of knee replacements” (Docket Entry 13 at 12).        The ALJ noted

that Plaintiff’s knee “injections [we]re helpful in relieving the

pain” (Tr. 45 (emphasis added)) and that “the treatment for

[Plaintiff’s] knees provided relief” (Tr. 46 (emphasis added)), but

did not find that those treatments totally or completely alleviated

Plaintiff’s pain.      Indeed, the ALJ acknowledged that, despite

Plaintiff’s “treatment for chronic pain, including opioids and

injections, . . . she experienced pain such that she was neither

able to lift more than 10 pounds occasionally, nor walk and stand

without limitation.”      (Id. (emphasis added).)      Furthermore, the

record contains only Plaintiff’s statements that she needs knee

replacements (see Tr. 71; see also Tr. 744, 776, 778 (reflecting

Plaintiff’s reports that orthopedist advised that obesity precluded

knee replacements)), and lacks any recommendations or opinions from

medical   providers   that   Plaintiff’s   knee   impairment   warranted

replacements.

     Accordingly, Plaintiff’s final assignment of error entitles

her to no relief.


                                   46




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 46 of 47
                           III. CONCLUSION

     Plaintiff has not established errors warranting reversal or

remand.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s motion entitled

“Plaintiff Reply Brief in Support of Motion for Summary Judgment”

(Docket Entry 13) be denied, that Defendant’s Motion for Judgment

on the Pleadings (Docket Entry 14) be granted, and that this action

be dismissed with prejudice.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


August 27, 2020




                                   47




   Case 1:19-cv-00878-LCB-LPA Document 16 Filed 08/27/20 Page 47 of 47
